Exhibit 10.7

 

GUARANTY

 

THIS GUARANTY is made this 28th day of April, 2006, by EVANS & SUTHERLAND
COMPUTER CORPORATION, a Utah corporation (hereinafter the “Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, SPITZ, INC., a Delaware corporation (hereinafter the “Borrower”), has
requested FIRST KEYSTONE BANK (hereinafter the “Lender”), to lend it the sum of
Three Million Dollars ($3,000,000.00) (hereinafter the “Loan”), to be advanced
pursuant to that certain Line of Credit Agreement between Borrower, Guarantor
and Lender dated even date herewith (the “Loan Agreement”), to support
Borrower’s working capital needs; and

 

WHEREAS, Borrower has executed even date herewith and delivered to Lender a Line
of Credit Note in the amount of up to Three Million Dollars ($3,000,000.00)
(hereinafter the “Note”), secured by, among other things, a Security Agreement
of even date herewith granting to Lender a security interest in all personal
property of Borrower (hereinafter the “Security Agreement”) and that certain
Open-End Mortgage and Security Agreement dated even date herewith (hereinafter
the “Mortgage”) encumbering the premises known as Route 1, Chadds Ford Township,
Delaware County, Pennsylvania; and

 

WHEREAS, Lender has agreed to extend the Loan to Borrower in consideration,
among other things, of the covenants and obligations made and assumed by
Guarantor as herein set forth; and

 

WHEREAS, Guarantor has consented to the execution and delivery of the Note,
Mortgage and Security Agreement; and

 

WHEREAS, the outstanding principal balance of the Note, together with interest
and all other sums due or to become due thereunder is referred to herein as the
“Indebtedness”; and

 

WHEREAS,  Guarantor has agreed to make this Guaranty in consideration of the
agreement of Lender to make the Loan to Borrower evidenced by the Note, as
hereinafter provided; and

 

 

JONES, STROHM & GUTHRIE

 

10 Beatty Road

A Professional Corporation

 

Media, Pennsylvania 19063

Attorneys At Law

 

Telephone (610) 565-7100

 

 

Fax (610) 565-7180

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to induce Lender to accept the Note, Mortgage and Security
Agreement, the Guarantor herein executes this Guaranty.

 

NOW THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

 

1.                                       Guaranty of Performance. Guarantor
absolutely and unconditionally, jointly and severally, guarantees to Lender the
payment and performance of the conditions of the Note, pursuant to the terms and
conditions set forth therein, together with all reasonable legal and other
expenses of collection, and hereby expressly and unconditionally waives demand,
notice of presentment and non-payment, protest and notice of protest, of the
Note, and agrees that the time for payment thereof may be extended by Lender
without notice to or further consent from the Guarantor. Guarantor further
agrees to pay the full unpaid principal, interest and other charges due under
the Note when owing immediately upon written notice of an Event of Default as to
any one or more of the terms and conditions of the Note, Security Agreement,
Mortgage, Loan Agreement or any other document executed by Borrower and/or
Guarantor and delivered to Lender in connection with the Loan (collectively
referred to herein as the “Loan Documents”), it being agreed between the parties
hereto that the full balance when due and owing on the Note shall become due and
payable upon acceleration by the Lender in accordance with the terms of the
Note.

 

2.                                       No Waiver. Any waiver by Lender of an
Event of Default under the Loan Documents, and any failure on the part of Lender
to enforce its rights against Borrower, or its successors or assigns, shall not
affect the absolute and unconditional liability of the Guarantor. Any extensions
of time granted by Lender to Borrower, or its successors or assigns, shall not
release the Guarantor from its obligations hereunder.

 

3.                                       Actions Not Affecting Guarantor’s
Liability. In addition to (but not in limitation of) all of the foregoing
provisions, Lender may take any of the following actions (with or without notice
to the Guarantor) without affecting the liability of the Guarantor in any way:

 

a.                                       release, exchange, increase or
decrease, or surrender all or any part of the security held by it for the
Indebtedness, or substitute new security for all or any portion thereof, whether
or not the new security shall be equal in value with the security substituted;

 

b.                                      recast, extend or modify all or any
portion of the Indebtedness;

 

c.                                       grant waivers, extensions, renewals or
other indulgences under the Note;

 

--------------------------------------------------------------------------------


 

d.                                      modify or amend any of the terms,
provisions or agreements contained in the Note;

 

e.                                       vary, exchange, release or discharge,
wholly or partially, or delay in or abstain from perfecting or enforcing any
security or guaranty of the Note;

 

f.                                         accept partial payment or performance
of the Note from the Borrower; or

 

g.                                      compromise or make any settlement or
other arrangement with the Borrower.

 

4.                                       Direct Proceedings Against Guarantor.
This shall be an agreement of suretyship as well as of guaranty. Liability on
this Guaranty shall not be conditional or contingent upon the pursuance by
Lender or anyone else of whatever remedies it may have against Borrower, or its
successors or assigns, nor shall Lender be required to foreclose, exhaust, or in
any other way look for the security which it now has or which it may obtain or
in the future may acquire. Not in limitation of the generality of the foregoing,
the liability of Guarantor hereunder shall remain effective and enforceable even
though Borrower’s liability under the Note may be unenforceable, or recovery
against the Borrower may be barred by the statute of limitations or otherwise,
it being further understood and agreed that Guarantor waives any defense arising
by reason of any disability or other defense of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower. The
obligations and liabilities of Guarantor hereunder and any other
guarantor/surety of the Borrower’s liabilities and obligations under the Note,
the Security Agreement, the Mortgage and other Loan Documents, and all
extensions, modifications and/or renewals thereof, shall be joint and several.

 

5.                                       Extensions or Renewals. Liability of
the Guarantor hereunder shall be a continuing one and shall extend to any and
all notes or other evidences of indebtedness which may be given in extension,
modification, increase or renewal of the present indebtedness of the Borrower
evidenced by the Note.

 

6.                                       Representations and Warranties  The
Guarantor hereby represents and warrants that:

 

a.                                       The Guarantor has no offsets,
counterclaims or defenses against the Indebtedness or this Guaranty, and has the
legal capacity to enter into this Guaranty and to perform Guarantor’s
obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

b.                                      This Guaranty constitutes the legal,
valid and binding obligation of the Guarantor enforceable against Guarantor in
accordance with its terms.

 

c.                                       There is no action, suit, proceeding,
inquiry or investigation, at law or in equity, or before or by any court, public
board or body, pending, or within the knowledge of the Guarantor threatened,
wherein an unfavorable decision, ruling or finding would adversely affect the
validity or enforceability of this Guaranty or any of the Loan Documents.

 

d.                                      Neither the execution and delivery of
this Guaranty, the consummation of the transactions contemplated hereunder nor
the fulfillment of or compliance with the terms and conditions obtained herein
is prevented or limited by, or would be prevented or limited by, or conflict
with, or breach, the terms, conditions or provisions of any law, rule,
regulations, order of any court or governmental agency, or any evidence of
indebtedness, agreement or instrument of whatever nature to which the Guarantor
(or any company, corporation or other business entity controlled by the
Guarantor or affiliated with any one of them) is now a party, or to which the
Guarantor or any such entity is bound, or constitutes a default under any of the
foregoing. Such execution, delivery, consummation and performance will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the property or assets of the Guarantor or any such entity, except as
contemplated in the Loan Documents.

 

e.                                       The assumption by the Guarantor of its
obligations hereunder will result in material benefits to the Guarantor.

 

f.                                         Neither this Guaranty nor any other
document, certificate or statement furnished to the Lender by or on behalf of
the Borrower or the Guarantor contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading or incomplete. The financial
statements and tax returns of Guarantor delivered to Lender prior to the date
hereof are Guarantor’s most current financial statements and tax returns
available for public distribution and fully and accurately present the financial
condition and income of Guarantor as of the date thereof, in accordance with
generally accepted accounting principles consistently applied.

 

g.                                      As provided in the Loan Agreement, the
proceeds of the Note are to be applied by the Borrower to its business purposes
and no part thereof shall be used for the personal, household or consumer
purposes of the Borrower or the Guarantor.

 

4

--------------------------------------------------------------------------------


 

7.                                       Compliance With Loan Documents. The
Guarantor shall cause the Borrower to fully perform and observe all of the
covenants, agreements and obligations of the Borrower under the Note, Security
Agreement, the Mortgage and all other Loan Documents.

 

8.                                       Waiver of Subrogation. The Guarantor
waives and relinquishes any right of subrogation or other right of
reimbursement, contribution or indemnification from the Borrower or the
Borrower’s estate and any other right or payment from the Borrower or the
Borrowers’ estate, arising out of or on account of any sums paid or agreed to be
paid by Guarantor under this Guaranty, whether any such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured. The provisions of this subparagraph
are made for the express benefit of Borrower as well as Lender and may be
enforced independently by Borrower and Lender.

 

9.                                       Event of Default. Any one or more of
the following shall constitute an “Event of Default” hereunder:

 

a.                                       Failure of the Guarantor to make any
payments or perform Guarantor’s obligations pursuant to the terms hereof,
provided, however, Lender shall, in accordance with the terms of the Loan
Agreement, give to Guarantor all notices of default under the Loan, and
Guarantor shall have the same opportunity to cure, if any, as are applicable
with respect to the Borrower under the Loan Documents with any applicable cure
period running concurrently with any cure period applicable to Borrower.

 

b.                                      If any representation or warranty made
by the Guarantor pursuant to or in connection with this Guaranty or any report,
certificate, financial statement or other instrument or document furnished by
the Guarantor hereunder shall prove to be false or misleading in any material
respect.

 

c.                                       After the giving of any applicable
notice and expiration of any applicable cure period, the occurrence of an event
of default under the Note, the Security Agreement, the Mortgage or any of the
other Loan Documents.

 

10.                                 Remedies. Lender shall provide Guarantor
with notice of the occurrence of any Event of Default in accordance with the
Notice provisions contained in the Note. If any one or more Events of Default
shall occur under this Guaranty,  then in each case, the Lender shall have all
rights and remedies, including, but not limited to, the right to (i) cause all
amounts payable

 

5

--------------------------------------------------------------------------------


 

hereunder and pursuant to the Note to be immediately due and payable, whereupon
the same shall become immediately due and payable; (ii) take any other action
available either in law or in equity to enforce performance or collect any
amounts due or thereafter to become due under this Guaranty, the Note, the
Security Agreement, the Mortgage or other Loan Documents and exercise all rights
and remedies of the Lender thereunder; or (iii) enforce the observance of any of
the covenants or obligations of the Guarantor under this Guaranty, Note, Loan
Agreement, Security Agreement, Mortgage or any other Loan Document.

 

11.                                 Indemnification. The Guarantor shall defend,
hold harmless, and indemnify the Lender from and against any and all claims,
liabilities, judgments, liens, losses, damages, costs, expenses, attorneys fees,
and consultants fees incurred by or imposed upon the Lender relating to any
obligations on the part of the Borrower as set forth in an Environmental
Indemnity Agreement of even date herewith.

 

12.                                 Costs of Suit. This Guaranty shall include
all reasonable attorneys’ fees, expenses, and disbursements incurred by Lender
in the collection or enforcement of payment or performance by Borrower of any
obligation of Borrower to Lender, and in the collection or enforcement of
payment or performance by Guarantor hereunder.

 

13.                                 Forbearance. Neither the failure nor any
delay on the part of Lender to exercise any right, remedy, power or privilege
under this Guaranty (a “Right”) shall operate as a waiver thereof, nor shall any
single or partial exercise of any Right preclude any other or further exercise
of the same or of any other Right, nor shall any waiver of any Right with
respect to any occurrence be construed as a waiver of such Right with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

14.                                 Warrant of Borrowers Agreements and
Representations. The Guarantor further unconditionally guarantees to the same
effect as above stated, the proper performance of any and all agreements,
representations, warranties and undertakings given to Lender by Borrower in
connection with the Loan by way of collateral security.

 

15.                                 Bankruptcy. This Guaranty shall be a
continuing Guaranty and (whether or not Guarantor shall have any notice or
knowledge of any of the following) the liability and obligation of Guarantor
hereunder shall be absolute and unconditional and shall remain in full force and

 

6

--------------------------------------------------------------------------------


 

effect without regard to, and shall not be released, discharged, or in any way
impaired by any bankruptcy, insolvency, reorganization arrangement, or similar
proceeding relating to Borrower or any co-Guarantor, or their properties.

 

16.                                 Waiver of Notice and Defense. The Guarantor
hereby consents to all of the terms and provisions of the Note, as the same may
be from time to time amended or modified. The Guarantor hereby irrevocably
waives:

 

a.                                       Notice of acceptance of this Guaranty
and notice that the Note has been accepted by the Lender in reliance hereon;

 

b.                                      Notice of any amendment or any change in
the terms of the Note or any of the other Loan Documents or any other present or
future agreement relating directly or indirectly thereto;

 

c.                                       Notice of any default under the Note or
any other Loan Document, or any other present or future agreement relating
directly or indirectly thereto;

 

d.                                      Demand for performance or observance of
and enforcement of any provisions of the Note, the Security Agreement, the
Mortgage or any other Loan Document or any pursuit or exhaustion of any rights
or remedies against the Borrower thereunder, or any other obligor who becomes
liable in any manner for any of the Indebtedness, and any requirement of
diligence or promptness on the part of the Lender in connection therewith;

 

e.                                       Diligence, presentment, protest, notice
of dishonor and notice of default in the payment of any amount at any time
payable by the Borrower under or in connection with the Note;

 

f.                                         The benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof, and
agrees that any payment of any indebtedness or other act which shall toll any
statute of limitations applicable to the Note shall similarly operate to toll
such statute of limitations applicable to Guarantor’s liability hereunder; or

 

g.                                      The benefit of laws exempting property
from levy or execution.

 

17.                                 Successors and Assigns. The parties hereto
agree that this Guaranty shall bind and inure to the benefit of the Lender and
its successors and assigns.

 

18.                                 Governing Law. This Guaranty shall be
governed by the substantive law of the Commonwealth of Pennsylvania.

 

7

--------------------------------------------------------------------------------


 

19.                                 Assignment. Lender may assign this Guaranty
in whole or in part to a party to whom the Note is assigned.

 

20.                                 Set-Off. In addition to all liens upon, and
rights of set-off against the monies, securities, or other property of Guarantor
given to Lender by law, Lender shall have a lien upon and a right of set-off
against all monies, securities and other property of Guarantor now or hereafter
in the possession of Lender. Every such lien and right of set-off may be
exercised without demand upon or notice to Guarantor, no lien or right of
set-off shall be deemed to have been waived by any act or conduct on the part of
Lender, or by any neglect to exercise such right of set-off or to enforce such
lien, or by any delay in so doing, and every right of set-off and lien shall
continue in full force and effect until such right of set-off or lien is
specifically waived or released by an instrument in writing executed by Lender.

 

21.                                 Subordination of Indebtedness. Any
indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to this Guaranty, the Note, the Mortgage and the Security
Agreement. Any such indebtedness of Borrower to Guarantor is assigned to Lender
as security for this Guaranty and the Note and, if upon an Event of Default
under this Guaranty, Lender so requests, shall be collected, enforced and
received by Guarantor as trustee for Lender and be paid over to Lender on
account of the amounts due under the Note but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty. Any such notes now or hereafter evidencing such indebtedness of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this agreement and, if Lender so requests, shall be delivered to Lender.

 

22.                                 Intent of Language. Reference to the
Guarantor shall mean each Guarantor named above. The obligations of the
Guarantor hereunder shall be joint and several. When such interpretation is
appropriate, all words in the singular used herein shall include the plural, and
all words in the masculine shall also mean the feminine, as the case may be.

 

23.                                 Severability. If any term, provision,
covenant or condition hereof should be held by a court of competent jurisdiction
to be invalid, void or unenforceable, all other provisions, covenants and
conditions hereof not held invalid, void or unenforceable shall continue in full
force and effect and shall in no way be affected, impaired or invalidated
thereby.

 

8

--------------------------------------------------------------------------------


 

24.                                 No Set-Off. The Guarantor shall make all
payments required hereunder, free of any deductions, and without abatement,
deduction, or setoff.

 

CONFESSION OF JUDGMENT

 

25.                                 THE FOLLOWING SECTION SETS FORTH WARRANTS OF
ATTORNEY FOR ANY ATTORNEY TO CONFESS JUDGMENTS AGAINST GUARANTOR. IN GRANTING
THESE WARRANTS OF ATTORNEY TO CONFESS JUDGMENTS AGAINST GUARANTOR, GUARANTOR
HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, AND UNCONDITIONALLY WAIVE(S) ANY
AND ALL RIGHTS GUARANTOR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING
UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
AND THE UNITED STATES OF AMERICA.

 

9

--------------------------------------------------------------------------------


 

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, GUARANTOR HEREBY AUTHORIZES ANY
ATTORNEY OF ANY COURT OF RECORD IN PENNSYLVANIA, OR ELSEWHERE, TO APPEAR FOR
GUARANTOR IN ANY ACTION BROUGHT ON THIS GUARANTY, AND TO CONFESS JUDGMENT
AGAINST GUARANTOR FOR ALL PRINCIPAL AND INTEREST AND ALL OTHER SUMS THEN DUE
PURSUANT TO THE TERMS OF THE NOTE, SECURITY AGREEMENT, LOAN AGREEMENT, AND SUCH
OTHER LOAN DOCUMENTS, OR ANY OF THEM, AND FOR COSTS OF SUIT AND AN ATTORNEY’S
COMMISSION OF THE LESSER OF THE ACTUAL FEES INCURRED, OR TEN PERCENT (10%) OF
THE AMOUNT CONFESSED, TOGETHER WITH INTEREST ON ANY JUDGMENT OBTAINED BY LENDER
AT THE RATE OF INTEREST SPECIFIED IN THE NOTE AFTER DEFAULT, INCLUDING INTEREST
AT THAT RATE FROM AND AFTER THE DATE OF ANY SHERIFF’S SALE UNTIL ACTUAL PAYMENT
IS MADE BY THE SHERIFF TO LENDER OF THE FULL AMOUNT DUE LENDER, AND FOR SO DOING
THIS SHALL BE A GOOD AND SUFFICIENT WARRANT. GUARANTOR WAIVES AND RELINQUISHES
ALL ERRORS, DEFECTS, AND IMPERFECTIONS IN THE ENTRY OF JUDGMENT AS AFORESAID, OR
IN ANY PROCEEDING PURSUANT THERETO, AND ALL BENEFITS UNDER ANY LAW OR RULE OF
COURT RELATING TO A STAY OF EXECUTION OR EXEMPTING ANY PROPERTY FROM LEVY OR
SALE UNDER EXECUTION. THE AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT SHALL NOT
BE EXHAUSTED BY ANY EXERCISE THEREOF BUT SHALL CONTINUE FROM TIME TO TIME AND AT
ALL TIMES UNTIL ALL OBLIGATIONS OF BORROWER TO LENDER HAVE BEEN FULLY
DISCHARGED.

 

 

 

/s/ DHB

 

 

(Initials of Officer of Guarantor)

 

10

--------------------------------------------------------------------------------


 

WAIVER OF JURY TRIAL

 

26.                                 GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS GUARANTY, OR THE BORROWER’S OBLIGATIONS UNDER THE NOTE, THE SECURITY
AGREEMENT, THE LOAN AGREEMENT, ANY OTHER DOCUMENT OR INSTRUMENT RELATING HERETO
OR THERETO, ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE BORROWER OR THE GUARANTOR IN CONNECTION HEREWITH OR THEREWITH. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE LOAN EVIDENCED BY
THE NOTE.

 

 

 

/s/ DHB

 

 

(Initials of Officer of Guarantor)

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day and
year first above written.

 

 

WITNESS:

GUARANTOR:

 

EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah Corporation

 

 

/s/ Leng Lee

BY:  

/s/ David H. Bateman

 

Witness

 

 

/s/ Leng Lee

ATTEST:  

/s/ Lance Sessions

 

Witness

 

 

11

--------------------------------------------------------------------------------